Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the amendment filed on 09/27/2021. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, claims 1-23 are allowed.

Reasons for Allowance
Claims 1, 10 and 19 are allowed because the closest arts, the closest arts, Perry, JR et al. (hereinafter referred as Perry) (U.S. Pub. No. 2010/0281535 A1), Pouzzner (hereinafter referred to as Pouzzner) (U. S. Pub. No. 2004/0044791A1), Sudia (U. S. Pub. No. 2005/0114653A1), cannot teach or render obvious the elements and limitations, such as, receiving query from the devices, the query locating IP address for first URL, processing a fractional subdomain portion of the first URL that comprises two tokens, forming second URL based on the subdomain of first URL, wherein the second URL comprises one wildcard character and one token of the device and another token of the host server, causing the first URL to be mapped to the second URL, based on the query, selecting wildcard digital security certificate associated with the second URL for the devices and host server, using the second URL to configure any one of the devices, including establishing connection, communicating a provisioning file to one of devices, wherein the provisioning file is used by any of the devices to set configuration or install software on the any device, etc.
The novelty of claimed invention is based on the facts of secure connection between plurality of devices and a host server, receiving a query from any device to locate dotted quad IP address for a given first URL, processing in response to the query  a fractional subdomain portion of the first URL that comprises first token of another device and second token of the host server, forming a second URL based on the fractional subdomain portion of the first URL, the second URL comprises one wildcard character and first token or second token in a fractional subdomain position of the second URL; causing 
Perry teaches electronic message delivery triggered by the events an conditions, Pouzzner teaches internationalized domain name system with iterative conversion, Sudia teaches a revocation notification system for a public key certificate and associated method. 
Further, by continual thorough searching, other relevant prior arts have been found and they do not teach the claims above. Lisiecki et al. (U. S. Pub. No. 2002/0143798A1) teaches highly available distributed storage system for internet content with storage site redirection. Neerdaels (U. S. Pub. No. 2004/0194102A1) teaches using virtual domain name service zones for enterprise content delivery. Dagon et al. (U.S. Pub. No. 2008/0028463A1) teaches a system and method for detecting a first network of compromised computers in a second network of computers.
Dependent claims 2-9, 11-18 and 20-23 depend on now allowed independent claims 1, 10 and 19 and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on December 28, 2018. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is 571-272-3345. The examiner can normally be reached on Monday-Thursday, ET 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






John Fan
/J. F. /
Examiner, Art Unit 2454
12/29/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454